Citation Nr: 1645392	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  07-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating higher than 20 percent prior to February 20, 2009, and higher than 40 percent as of that date, for lumbar strain, status post discectomy. 

2. Entitlement to an initial rating higher than 20 percent for radiculopathy of the left lower extremity. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to January 1967, from October 1967 to September 1975, and from April 1982 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board remanded this case for further development in October 2008, September 2010, and November 2015. 

The RO granted a temporary total rating for the Veteran's lumbar spine disability from May 23, 2006 through June 30, 2006 based on surgery necessitating convalescence in a March 2010 rating decision.  See 38 C.F.R. § 4.30 (2016). 

The Veteran testified at a hearing before the undersigned in July 2008.  A transcript is of record. 


FINDINGS OF FACT

1. From November 2005 through February 19, 2009, the Veteran's lumbar spine disability was manifested by constant radiating pain, limited range of motion, spasms, and an abnormal gait, requiring a discectomy in May 2006, and flare-ups lasting one to two days per week during which mobility was extremely limited and the Veteran needed to sit or lay down. 

2. Prior to February 20, 2009, and outside the period during which a total convalescent rating was in effect, the Veteran's lumbar spine disability was not manifested by forward flexion limited to 30 degrees or less, ankylosis, or prescribed periods of bed rest.

3. As of February 20, 2009, the Veteran's lumbar spine disability was not manifested by ankylosis or prescribed periods of bed rest of a total duration of at least six weeks during a 12-month period.  

4. Since November 2005, the Veteran's left lower extremity radiculopathy has been manifested by constant pain, paresthesias, numbness, diminished or absent reflexes of the knee and ankle, and some weakness, with functional impairment including a limp and constant need of a cane or walker for ambulation, with walking generally limited to less than a mile.

5. The Veteran's left lower extremity radiculopathy is not manifested by marked muscular atrophy, or complete paralysis of the sciatic nerve. 

6. Since January 2006, the Veteran has been unable to obtain or maintain substantially gainful employment due to his service-connected lumbar spine disability and left lower extremity radiculopathy. 


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent, but no higher, for lumbar strain, status post discectomy, are satisfied from November 2005 through February 19, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016). 



2. Since February 20, 2009, the criteria for a rating higher than 40 percent for lumbar strain, status post discectomy, are not satisfied or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016). 

3. The criteria for a rating of 40 percent, but no higher, for left lower extremity radiculopathy are satisfied effective November 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for entitlement to TDIU are satisfied effective January 31, 2006.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327.

Here, correspondence sent to the Veteran satisfied all notice requirements under the VCAA, including how VA determines the degree of disability, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the disabilities under review since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Although a magnetic resonance imaging (MRI) study was not performed, as directed by the Board, there is no reasonable possibility that an MRI study would support entitlement to a rating greater than 40 percent for the Veteran's lumbar spine disability.  The only basis for a rating higher than 40 percent is evidence of ankylosis or prescribed bed rest of a total duration of at least six weeks in a 12-month period, neither of which would be shown by an MRI.  See 38 C.F.R. § 4.71a.  A current MRI would also not support a rating higher than 20 percent before February 20, 2009, which must be based on the evidence dated prior to that date.  Finally, there is no reasonable possibility that an MRI study could support a higher rating for radiculopathy, which is based on symptoms and the degree of paralysis.  An MRI would only support neurological impairment associated with the Veteran's lumbar spine disability, which is already established.  Consequently, failure to perform an MRI was harmless error and no prejudice exists.  See Stegall, 11 Vet. App. at 271 (holding that the rule of prejudicial error applies to whether there was compliance with the Board's remand directives).  


II. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to 

constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  

These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Lumbar Spine

The Veteran's lumbosacral spine disability has been rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 5237, which pertains to lumbosacral strain.  The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of IVDS will be discussed below.  Under the General Rating Formula, evaluations are assigned as follows:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Veteran's claim for an increase was submitted in December 2005.  The preponderance of the evidence shows that as of November 2005, the criteria for a rating of 30 percent were more nearly approximated based on additional functional impairment under the Deluca criteria.  The criteria for a rating greater than 40 percent have not been more nearly approximated before or since February 20, 2009.  

A July 2006 VA examination report and VA treatment records reflect that the Veteran had mild intermittent low back pain until November 2005, at which time he experienced an exacerbation of pain radiating to his left leg after a long drive.  The Veteran was diagnosed with multi-level degenerative disc disease with radiation to the left leg based on an MRI study.  He underwent a microdiscectomy in May 2006.  Since the surgery, his back symptoms had improved and were characterized as "about the same as before."  On examination, the Veteran's lumbar spine disability was manifested by a mild spasm of the left lumbar sacrospinalis, moderate pain with motion, and mild weakness.  His gait was antalgic.  On range of motion testing, flexion was from 0 to 90 degrees with pain beginning at 90 degrees.  There was no additional limitation of range of motion on repetitive use, including due to pain, fatigue, weakness, or lack of endurance.  There was no ankylosis of the spine. 



SSA records and statements from witnesses-including the Veteran's spouse, other family members, and co-workers-describe the Veteran's symptoms of radiating pain and limitations with regard to walking, standing, bending, and lifting. 

The SSA records and the Veteran's hearing testimony, as well as a written statement in the April 2007 VA Form 9, reflect that the Veteran retired on January 31, 2006 because he had worked long enough to retire, but that he retired early due to limitations caused by his lumbar spine disability.  

The SSA records show that during an August 2006 interview, the Veteran constantly changed positions in the chair.  He walked with the aid of a cane and limped "very badly."  He stated that he worked in spite of his back problems until November 2005 when he experienced so much pain that he could not walk. 

In an October 2006 disability determination, SSA found the Veteran to be disabled for SSA purposes since January 31, 2006 due to disorders of the back and left lower extremity radiculopathy.  

The 40-percent rating for the Veteran's lumbar spine disability was assigned effective February 20, 2009 based on the findings from a VA examination conducted on that date.  The February 2009 VA examination report reflects that the Veteran's lumbar spine disability was manifested by fatigue, decreased motion, stiffness, weakness, and pain.  The Veteran had moderate flare-ups on a weekly basis lasting one to two days, which were precipitated by walking a lot or trying to lift something.  During such flare-ups, the Veteran's mobility was extremely limited and he needed to sit or lay down.  On range-of-motion testing, flexion was from 0 to 40 degrees.  There were additional limitations after three repetitions due to pain.  There was no ankylosis of the spine.  The examiner found that the Veteran's low back disability prevented exercise, sports, and recreation, and had moderate effects on the Veteran's ability to do chores, travel, bathe, dress, and toilet. 



A November 2010 VA treatment record reflects that the Veteran was issued a four wheeled walker with a seat for his spinal stenosis. 

VA examination reports and treatment records dated after February 2009 show that the Veteran's lumbar spine disability has not been manifested by ankylosis or periods of prescribed bed rest. 

Prior to February 20, 2009, the evidence shows that the Veteran's lumbar spine disability was not manifested by forward flexion of 30 degrees or less, or ankylosis.  Accordingly, the criteria under the General Rating Formula for a rating of 40 percent or higher were not met or more nearly approximated.  

The Board finds that under the Deluca criteria, a 30 percent rating is warranted as of November 2005, which is the earliest ascertainable increase within the one-year period preceding the December 2005 date of claim.  See Hazan, 10 Vet. App. at 519; see also 38 C.F.R. §§ 4.40, 4.45.  Specifically, the considerable pain and functional limitations described by the Veteran and witnesses and reflected in the VA treatment records and SSA records, including significant limitations in his ability to walk, bend, and lift objects, as found in the SSA examinations and functional capacity assessments, warrant a rating in excess of 20 percent.  See 38 C.F.R. 4.40, 4.45.  The flare-ups described by the Veteran at the February 2009 VA examination, which consisted of nearly immobilizing pain lasting one to two days per week, further supports assignment of a 30 percent rating.  Although these flare-ups were first described in February 2009, the July 2006 VA examination report does not address whether flare-ups were present, and it appears the examiner did not elicit this history from the Veteran.  Since November 2005, however, the Veteran and witnesses have consistently described debilitating pain and significant functional limitations.  The multi-level degenerative disc disease diagnosed on MRI, which required discectomy surgery in May 2006, provide objective evidence of pathology and treatment supporting the Veteran's statements.  Thus, resolving reasonable doubt, the Board assumes that such flare-ups and other functional limitations were present since at least November 2005.  



As of February 20, 2009, the criteria for a rating greater than 40 percent have not been more nearly approximated, as the Veteran's lumbar spine disability was not manifested by ankylosis.  As the maximum rating has been assigned as of this date based on limitation of motion, a higher rating may not be assigned under the DeLuca criteria.  See Johnston, 10 Vet. App. at 85. 

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran's associated radiculopathy is addressed below. 

The criteria for higher ratings under the Formula for Rating IVDS have not been more nearly approximated prior to or as of February 20, 2009.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is assigned if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is assigned if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is assigned if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

The evidence shows that the Veteran has not had incapacitating episodes of at least four weeks during a 12-month period prior to February 20, 2009 (apart from the period during which a total convalescent rating was in effect), or of at least six weeks during a 12-month period since February 20, 2009.  Therefore, higher ratings are not warranted under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a.

Although there have been fluctuations in the severity of symptoms during the course of this appeal, the evidence shows that the Veteran's lumbar spine disability has not met or more nearly approximated the criteria for ratings higher than those already assigned at any other point during the pendency of this claim, for the reasons explained above.  Thus, further staging is not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's lumbosacral spine disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  

These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's lumbar spine disability with the schedular criteria shows that the rating criteria are adequate to describe the disability level and symptomatology.  Therefore the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  Specifically, his lumbar spine disability has been manifested by limitation of motion, pain, spasms, an abnormal gait, and weakness, with associated functional impairment, including limited ability to sit, stand, or walk for prolonged periods, and limited ability to bend and lift.  These manifestations are contemplated under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), which is evaluated under the General Rating Formula or the Formula for Rating IVDS, and under sections 4.40 and 4.45 of the regulations, which contemplate functional impairment due to factors such as pain, stiffness, aching, deformity, weakness, instability, fatigability, incoordination, swelling, and deformity of the joint, including on repeated use and during flare-ups.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. at 206-07.  

The Veteran's use of assistive devices such as a cane and a walker is not mentioned in the rating criteria.  However, the evidence does not show further disability or functional loss as a result of such assistive devices or that they otherwise render application of the ordinary schedular standards impractical. 

The Board notes that in the April 2007 substantive appeal (VA Form 9), the Veteran stated that he felt "doped up" all the time from pain medication.  However, the VA treatment records show that the Veteran did not take pain medication on a regular basis for his back disability.  Therefore, as this statement conflicts with the VA treatment records, the Board finds that it does not constitute credible evidence of further disability due to effects of pain medication. 

Although the specific limitations experienced by the Veteran in his daily life may not be mentioned in the rating criteria, this alone does not render the rating schedular impractical for evaluating his lumbar spine disability.  In this regard, by regulation, the schedular ratings are assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the disability.  See 38 C.F.R. § 4.1.  Their basis is the ability to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  The objective data upon which the schedular evaluations are based thus serve as markers of disability at different levels of severity in terms of the ability to function under the ordinary conditions of daily life and employment without specifically describing how that disability may manifest in everyday life.  Therefore, they cannot be found inadequate solely because they do not mention a particular symptom, clinical finding, example of functional impairment, or manner of coping with the disability, when they are generally devoid of any such description whatsoever.  The evidence does not show that the Veteran's lumbar spine pathology, symptoms, and functional limitations are not contemplated by the rating criteria, which must be assumed to capture a wide range of disabling manifestations.  Cf. 38 C.F.R. § 4.1.  

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's lumbosacral spine disability different from, or more severe than, what is contemplated by the schedular criteria such as to render their application impractical.  

Accordingly, the schedular criteria are adequate to rate the Veteran's lumbar spine disability and its severity.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Because the first step is not satisfied, the Board will not refer the evaluation of the Veteran's lumbar spine disability for extraschedular consideration.  See id.  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  As a TDIU has been assigned for the entire period under review, this issue is moot.  See Johnson 762 F.3d at 1365 (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability).  

In sum, a rating of 30 percent is granted for the Veteran's lumbar spine disability prior to February 20, 2009.  The preponderance of the evidence weighs against ratings greater than 30 percent prior to February 20, 2009, or 40 percent as of that date.  Therefore, the benefit-of-the-doubt rule does not apply, and higher ratings are denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


B. Left Lower Extremity Radiculopathy

The Veteran's radiculopathy of the left lower extremity has been rated under DC 8520, which pertains to disease of the sciatic nerve.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy. Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; Note prefacing DC's 8510 through 8730.

The criteria for a 40 percent rating for left lower extremity radiculopathy have been more nearly approximated since November 2005.  VA treatment records dated in November 2005 reflect that the Veteran complained of pain radiating down the left leg, with some numbness.  He walked with an antalgic gait.  The symptoms were aggravated by any activity.  Pain medication did not alleviate the symptoms.  He was advised to perform only light activity, with no bending or lifting.  He was diagnosed with sciatica. 



A January 2006 VA treatment record reflects that the Veteran had left leg pain down to his foot, and that two of his toes were numb.  

A March 2006 VA MRI study showed active and chronic left lower extremity radiculopathy.  There was no significant evidence of radiculopathy on the right side. 

Written statements from co-workers dated in June 2006 reflect that prior to his retirement in January 2006, the Veteran could not walk far without having to sit down and rest for "quite some time" due to back symptoms and leg numbness.  He was thus unable to make his regular rounds and check the equipment due to pain in his back and leg. 

The July 2006 VA examination report reflects that the May 2006 spine surgery did not improve the Veteran's left leg numbness.  He described constant leg or foot weakness and numbness as well as pain radiating down the left leg.  He used a cane.  He was able to walk more than a quarter of a mile, but less than mile.  On examination, his gait was antalgic.  A motor examination showed active movement against some resistance, but not full resistance.  A sensory examination was normal.  It was noted that light touch and pin prick stimulation produced a tingling sensation in the lateral aspect of the left foot.  A reflex examination showed an absent knee and ankle jerk.  

An August 2006 SSA record reflects that during an interview, the Veteran walked with a cane and limped "very badly."  

The February 2009 VA examination report reflects that since the May 2006 surgery, the Veteran was unable to walk more than 100 feet and could not carry any weight, according to his statements.  He used a cane for ambulation.  On examination, there was a diminished left knee reflex and absent left ankle reflex.  There was no muscle atrophy.  The examiner found that paralysis was absent, but that neuritis and neuralgia were present.  A motor examination showed active movement against some resistance but not full resistance.  A sensory examination showed diminished sensation to vibration and pin prick.  A reflex examination showed a diminished left knee reflex and absent ankle jerk.  

A May 2010 VA treatment record reflects that a straight leg raising test was normal.  A motor and sensory examination was also normal.  Ankle reflexes could not be elicited.  The Veteran's gait was antalgic. 

A November 10, VA consultation report reflects that the Veteran could not walk more than 100 feet without having to stop and sit to relieve his back pain.  He had to lean over a shopping cart to walk any distance in a grocery store.  A sensory examination showed decreased sensation to pin prick in the left leg.  Toe tapping was decreased on the left.  Toe standing was decreased on the left and muscles lacked definition that they had on the right.  The treating physician stated that he was going to issue the Veteran a push walker with a seat, which would allow him to sit down when walking, as he could only walk about 100 feet.  In this regard, the physician noted that the Veteran had a significant degree of spinal stenosis. 

A November 2010 VA treatment record reflects that the Veteran was issued a four wheeled walker with a seat for his spinal stenosis. 

A July 2012 VA examination report reflects that the Veteran's left lower extremity hurt all the time, with radiating pain and numbness of the left fourth toe with paresthesia, at times involving all toes.  A reflex examination showed an absent left knee reflex and hypoactive left ankle reflex.  A sensory examination showed decreased sensation in the left foot and toes, but was normal in the upper thigh, knee, and lower leg and ankle.  The examiner found that left lower extremity radiculopathy symptoms were manifested by constant pain that was moderate in nature and paresthesias or dysesthesias that were moderate in nature.  The examiner concluded that the Veteran's left lower extremity radiculopathy was mild.  



A December 2015 VA examination report reflects that muscle strength testing showed normal strength in the left lower extremity.  A sensory examination showed decreased sensation in the left lower leg, ankle, foot, and toes. 

The evidence is at least in equipoise as to whether the Veteran's radiculopathy of the left lower extremity has more nearly approximated the criteria for moderately severe incomplete paralysis of the sciatic nerve, which is assigned a 40 percent rating under DC 8520.  See 38 C.F.R. § 4.124a.  The VA examination reports show diminished or absent reflexes, some weakness manifested as active movement against some resistance, but not full resistance, decreased sensation and numbness, constant pain, paresthesias, and numbness.  The Veteran has also reported left lower extremity weakness and consistently uses a cane for ambulation.  Moreover, the VA treatment records and examination reports, SSA records, and statements from the Veteran's family and co-workers, show that he walked with a significant limp.  Indeed, the August 2006 SSA record states that the Veteran limped "very badly."  He has used a cane for walking on a constant basis, and was issued a walker with a seat in November 2010.  He has not been able to walk more than a relatively short distance without having to sit and rest.  The November 2010 VA treatment record reflects that the Veteran had to lean over a shopping cart to walk any distance in a grocery store.  It was partly based on the Veteran's left lower extremity radiculopathy that SSA determined that the Veteran was disabled for SSA purposes.  

In sum, the Veteran's left lower extremity radiculopathy is more than only sensory in nature, involving diminished or absent reflexes, some weakness, and significant functional impairment that is well documented in the record.  Accordingly, resolving reasonable doubt, a 40 percent rating is assigned based on moderately severe incomplete paralysis of the sciatic nerve.  See id.; see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Although the July 2012 VA examiner characterized the Veteran's sciatic nerve impairment as mild in severity, no explanation was provided.  Moreover, this characterization is inconsistent with the examiner's findings of constant pain characterized as moderate in nature and paresthesias characterized as moderate, and is inconsistent with the considerable functional impairment shown by the record, including a significant limp, an inability to walk more than a short distance, and the constant use of a cane and occasionally a walker.  Finally, the determination of whether the legal criteria are satisfied for a given disability level is for the Board or rating specialist to make based on all the clinical findings and other evidence of record.  Thus, the examiner's characterization of the Veteran's radiculopathy as mild, without explanation or discussion, does not alter the Board's conclusion that the criteria for moderately severe incomplete paralysis are more nearly approximated. 

The criteria for a rating of 60 percent or higher for paralysis of the sciatic nerve have not been more nearly approximated.  The evidence consistently shows that the Veteran's radiculopathy has not been manifested by atrophy, let alone marked muscular atrophy, of the left lower extremity, and is not manifested by complete paralysis of the sciatic nerve as described in DC 8520, such as the foot dangling and dropping with no active movement possible of muscles below the knee.  See 38 C.F.R. § 4.124a.  Accordingly, entitlement to a rating greater than 40 percent under DC 8520 is not established.  See id.

The Veteran has not been diagnosed with radiculopathy or neurological impairment involving the right lower extremity during the pendency of this claim. 

While there may have been fluctuations in the severity of the Veteran's left lower extremity radiculopathy, it has not met or more nearly approximated the criteria for a rating higher than 40 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral for extraschedular consideration of the left lower extremity radiculopathy is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The symptoms and severity of the Veteran's radiculopathy are reasonably described and contemplated by the schedular criteria applicable to diseases of the peripheral nerves, which take into account, in relevant part, loss of reflexes, muscle atrophy, sensory disturbances, constant pain, at times excruciating, and varying levels of paralysis of the nerve with associated clinical findings.  See 38 C.F.R. § 4.123 (2015) (discussing ratings for peripheral neuritis); 38 C.F.R. § 4.124a, DC's 8520 (disease of the sciatic nerve) and DC 8620 (neuritis of the sciatic nerve).  It must be assumed that resultant functional impairment such as difficulty walking and disturbances in gait are contemplated by the applicable diagnostic codes.  See 38 C.F.R. § 4.1.  Accordingly, a comparison of the Veteran's radiculopathy with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render application of the rating schedule impractical.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's radiculopathy for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

As a TDIU has been assigned for the entire period under review, the issue of whether the combined impact of service-connected disabilities warrants extraschedular referral is moot.  See Johnson 762 F.3d at 1365 (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability).  

In sum, resolving reasonable doubt, a rating of 40 percent is granted for left lower extremity radiculopathy effective November 2005.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.  The preponderance of the evidence weighs against assignment of a rating higher than 40 percent.  Therefore, the benefit-of-the-doubt rule does not apply.



III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The schedular criteria for TDIU consideration are satisfied.  The Veteran's lumbar spine disability has been rated as 30 percent or higher during the pendency of this appeal, and his left lower extremity radiculopathy rated as 40 percent.  As these disabilities result from a common etiology, they are considered as one disability for TDIU purposes.  See id.  Together, they command a combined rating of 60 percent.  See 38 C.F.R. § 4.25 (2016).  

The evidence discussed above shows that the Veteran took an early retirement in January 2006 due to impairment caused by his lumbar spine disability and left lower extremity radiculopathy.  SSA records show that from 1993 until January 2006, he worked as a boiler operator.  He stated that he was allowed to sit often, but as his pain increased he chose an early retirement.  He stated that his replacement was able to do things that he could not.  A June 2006 statement from a former co-worker reflects that the co-worker knew the Veteran for five years, and that during the past six months of his employment the Veteran's leg was numb all the time and his back would hurt to the point where he could not walk the length of the boiler building, which was 100 feet, before he had to sit down.  The co-worker observed that the Veteran's back and leg problem affected his ability to perform regular tasks.  SSA granted disability benefits effective January 2006 based on the Veteran's lumbar spine disability and left lower extremity radiculopathy. 

In the July 2012 VA examination report, the examiner opined that the Veteran's lumbar spine disability and left lower extremity radiculopathy would render him incapable of securing and maintaining physically demanding employment, but would not render him incapable of sedentary employment.  No explanation was provided. 

In the December 2015 VA examination report, when asked to describe the impact of the Veteran's lumbar spine disability on his ability to work, the examiner wrote that walking was difficult as the Veteran had pain after walking 50 feet.  Moreover, sitting for long periods was hard because the Veteran had pain when he stood up.  He could not carry anything due to pain, according to the examiner.  

Resolving reasonable doubt, unemployability for TDIU purposes is established since the Veteran's January 2006 retirement.  The Veteran's considerable functional limitations, including an inability to walk more than 100 feet without having to rest for some time, a limp, constant use of a cane and occasionally a walker, and inability to lift or carry most objects, as well as constant pain and numbness of the left lower extremity, foreclose almost any occupation requiring prolonged standing, walking, or physical labor.  The July 2012 VA examiner found that the Veteran was limited to only sedentary work, and the December 2015 VA examiner found that even prolonged sitting was a challenge because it caused pain when the Veteran stood up.  

The evidence does not show that the Veteran could obtain or maintain substantially gainful activity in a sedentary occupation.  The July 2012 VA opinion finding that the Veteran could still perform sedentary work lacks probative value, as no explanation was provided.  Although the Veteran's last job allowed him to sit most of the day, the Veteran and a co-worker noted that he was not performing the regular requirements of the job.  Indeed, he took an early retirement due to his back disability and left lower extremity radiculopathy, which indicates that these conditions interfered with his ability to complete work tasks even when he was sitting most of the time.  SSA's grant of disability benefits based on the Veteran's lumbar spine disability and left lower extremity radiculopathy further supports unemployability, even though SSA's determination is partly based on criteria that VA does not consider, including age.

Consideration of the Veteran's education, work experience, and vocational attainment also weighs against a finding that he could obtain or maintain substantially gainful activity in a sedentary capacity.  The SSA records show that from 1990 to 1993 he had various jobs working for a cannery, a rendering company, and in security, and thereafter worked as a boiler operator.  Such occupations do not entail sedentary work.  The Veteran's November 2015 TDIU application form (VA Form 21-8940) reflects that he completed high school but had not completed any years of college.  

In short, the evidence is at least in equipoise as to whether the Veteran could still perform sedentary work within the significant limitations imposed by his disabilities of the lumbar spine and left lower extremity, including chronic pain, and when his employment history and educational and vocational attainment are taken into consideration.  

Accordingly, resolving reasonable doubt in favor of the claim, TDIU is granted effective January 2006.  See 38 C.F.R. § 4.16(a); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a rating of 30 percent is granted effective November 2005 for lumbar strain, status post discectomy, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a rating higher than 40 percent from February 20, 2009 forward, for lumbar strain, status post discectomy, is denied. 

Entitlement to an initial rating of 40 percent for radiculopathy of the left lower extremity is granted effective November 2005, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service connected lumbar strain and left lower extremity radiculopathy is granted effective January 31, 2006, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


